DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bryan Santarelli on 5/3/21.
Claim 1, line 4, after a word “to” and before a word “one” add --a respective excitation point of--.
Claim 23, line 10, after a word “to” and before a word “one” add --a respective excitation point of--.
Claim 46, line 4, replaces “location of an antenna element” with --excitation point of the antenna element via a respective conductive probe--.
Claim 48, after the word “respective” add --excitation points--.
Allowable Subject Matter
Claims 1-2, 6-7, 10-11, 13-16, 18, 23, 25, 29-30, 32, 38-39, 43, 46-48, 52-53, 55-58, 61-62, and 65 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1, 23, 39, 43, 46, and 56, in addition to other limitations in the claims, the prior art of record fails to teach, disclose, or render obvious the applicant’s invention as claimed, particularly the feature describing:

Claim 23, respective devices each coupled to a respective one of the control nodes and each configured to couple, selectively, a respective one of the signal ports to a respective excitation point of one of the at least one section.
Claims 39 and 43, an antenna element including sections; devices each coupled to a respective one of the control nodes and each configured to enable a respective one of the sections.
Claim 46, generating, in response to a reference wave, intermediate signals each having a different phase; coupling one of the intermediate signals to a respective excitation point of the antenna element via a respective conductive probe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        5/3/21